—Judgment, Supreme Court, New York County (William Wetzel, J.), rendered April *1559, 1996, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree and criminal possession of marihuana in the fifth degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years and 6 months, respectively, unanimously affirmed.
Defendant’s claim of undisclosed Rosario material (People v Rosario, 9 NY2d 286) is unpreserved and we decline to review it in the interest of justice. At the time of the court’s ruling denying disclosure, the police report relating to a person unconnected to defendant’s arrest did not appear to be Rosario material. Since the Rosario nature of this report was not established until the arresting officer testified at trial, defendant’s failure to appropriately renew his request for disclosure of the report rendered his present claim unpreserved under these particular circumstances. Concur — Ellerin, J. P., Nardelli, Rubin and Saxe, JJ.